Case: 22-10084     Document: 00516520435         Page: 1     Date Filed: 10/25/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                  No. 22-10084
                                Summary Calendar                            FILED
                                                                     October 25, 2022
                                                                       Lyle W. Cayce
   United States of America,                                                Clerk

                                                             Plaintiff—Appellee,

                                       versus

   Jose Ovidio Esquivel,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:21-CR-6-1


   Before Southwick, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Jose Ovidio Esquivel pleaded guilty to possessing stolen mail, in
   violation of 18 U.S.C. § 1708, and was sentenced to nine months in prison
   and three years of supervised release. Because the stolen mail found in his
   possession was addressed to only seven apartment units, Esquivel contends


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10084      Document: 00516520435         Page: 2   Date Filed: 10/25/2022




                                   No. 22-10084


   that the district court erred in applying a two-level sentencing enhancement
   under U.S.S.G. § 2B1.1(b)(2)(A) for an offense involving 10 or more victims.
          Even if the district court erred in applying the enhancement under
   § 2B1.1(b)(2)(A), however, any such error was harmless. The district court
   stated that, even if it were to sustain Esquivel’s objection concerning
   § 2B1.1(b)(2)(A), it would nonetheless vary upwards due to the extent of
   Esquivel’s conduct and sentence him to the same nine months. Any error,
   therefore, was harmless. See United States v. Guzman-Rendon, 864 F.3d 409,
   411 (5th Cir. 2017).
          Accordingly, the judgment of the district court is AFFIRMED.




                                        2